Citation Nr: 0124692	
Decision Date: 10/16/01    Archive Date: 10/23/01	

DOCKET NO.  97-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
evaluation for post-traumatic stress disorder (PTSD) during 
the period from August 25, 1993 to December 8, 2000.  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.  

3.  Whether there was clear and unmistakable error in a June 
18, 1971 rating decision awarding a 20 percent evaluation for 
the residuals of a gunshot wound to Muscle Groups III and V 
of the right (major) upper extremity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1997, January 1998, and May 2001 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In a rating decision of April 1997, the RO granted service 
connection, pursuant to a March 1997 Board decision, and a 
30 percent evaluation for PTSD, effective from August 25, 
1993.

In a subsequent rating decision of January 1998, the RO 
granted a 50 percent evaluation for PTSD, once again 
effective from August 25, 1993.

In a decision of May 2001, the RO granted a 70 percent 
evaluation for PTSD, effective from December 8, 2000.  That 
same rating decision granted a total disability rating for 
compensation purposes based on individual unemployability, 
effective from December 8, 2000.


REMAND

Upon review of this case, it would appear that the veteran's 
accredited representative, the New York State Division of 
Veterans Affairs, has had neither the opportunity to review 
the totality of the evidence on file, nor the chance to 
prepare a comprehensive argument on the veteran's behalf.

While there is presently on a file a VA Form 1-646, Statement 
of Accredited Representation in Appealed Case, dated in 
January 1997, that document presents argument only as to what 
was at that time the issue of service connection for PTSD.  
In April 1997, the veteran's representative, on the veteran's 
behalf, voiced his disagreement with the assignment of a 30 
percent evaluation for service-connected PTSD.  In 
correspondence of early July 1997, the veteran's 
representative reiterated his disagreement with the 
assignment of a 30 percent evaluation for service-connected 
PTSD, and additionally noted the veteran's previously-filed 
claim of clear and unmistakable error.  However, no argument 
regarding that particular issue (i.e., clear and unmistakable 
error) was provided.

In early August 1997, there was received from the veteran's 
accredited representative a VA Form 9, Appeal to the Board of 
Veterans' Appeals, regarding the issues of an increased 
evaluation for service-connected PTSD, as well as clear and 
unmistakable error in a June 18, 1971 rating decision 
awarding a 20 percent evaluation for the  service-connected 
residuals of a gunshot wound to Muscle Groups III and V of 
the right upper extremity.  This Substantive Appeal 
represents the last argument of any kind submitted by the 
veteran's accredited representative, notwithstanding the 
subsequent submission of voluminous evidence regarding the 
issues currently on appeal.  In the opinion of the Board, 
this failure of the veteran's claims folder to reflect a 
review by his representative of all pertinent evidence of 
record constitutes a failure of due process which must be 
remedied prior to a final adjudication of the veteran's 
claims.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary 
which is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

However, the VCAA is not applicable to collateral attacks on 
final prior rating actions requesting revision or reversal of 
that prior rating action on the grounds of CUE.  Generally 
see Livesay v. Principi, No. 00-51, slip op. (U.S. Vet. App. 
Aug. 30, 2001).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2001, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran's accredited 
representative, that is, the New York 
State Division of Veterans Affairs, 
should then be furnished with the 
veteran's entire claims folder, to 
include Volumes I, II, and III, in order 
that they might review the pertinent 
evidence of record, and prepare a current 
argument or arguments regarding the 
issues presently on appeal.  Following 
completion of these actions, a copy of 
the arguments in question should be made 
a part of the veteran's claims folder.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulations, is 
completed.

4.  The RO should then readjudicate the 
claims currently on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

